Citation Nr: 0907265	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-02 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 16, 2002 
for the award of accrued benefits.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1965 to September 1969.  He died in March 2002.  
The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2006 Decision Review Officer 
(DRO) decision of the Department of Veterans Affairs (VA) 
Regional Office in St. Petersburg, Florida (the RO).

Procedural history

In a June 2002 rating decision, the RO granted the 
appellant's claims of entitlement to service connection for 
the cause of the Veteran's death under the provisions of 
38 U.S.C.A. § 1310 and Dependent's Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.  On the notification letter accompanying the decision, 
the RO also informed the appellant that "we couldn't approve 
your claim for accrued benefits" because such claim had been 
field one day after the Veteran's death.  The appellant filed 
a notice of disagreement in regards to the denial of accrued 
benefits.  The appeal was perfected with the submission of 
the appellant's substantive appeal (VA Form 9) in February 
2004, and she presented testimony in support of her claim in 
November 2005.

In January 2006, the Board issued a decision which granted 
the claim for accrued benefits, noting that the initial claim 
for accrued benefits showed "a faint, but discernable, date 
stamp from the Miami VA Medical Center (VAMC) on March 16, 
2002."  The above-referenced February 2006 DRO decision 
implemented the Board's decision.  Separate one hundred 
percent disability ratings were assigned for accrued benefits 
purposes for lung cancer, brain cancer, liver cancer, adrenal 
cancer and a mood disorder secondary to cancer.  An effective 
date of March 16, 2002 was assigned.  The appellant perfected 
an appeal as to the effective date assigned for the award of 
accrued benefits.  

In January 2008, the appellant presented sworn testimony at a 
personal hearing in Washington, D.C. which was chaired by the 
undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the VA 
claims folder.

In June 2008, the Board remanded the claim for additional 
evidentiary development.  Such was accomplished, and in 
October 2008 the Appeals Management Center (AMC) issued a 
supplemental statement of the case (SSOC) which continued to 
deny the claim.  The case was then returned to the Board.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for cancer was 
received by VA on March 16, 2002.

2.  During the pendency of his claim, the Veteran died in 
March 2002.

3.  In February 2006 rating decision, the DRO granted accrued 
benefits for lung cancer, brain cancer, liver cancer, adrenal 
cancer and a mood disorder effective March 16, 2002.

4.  A review of the claims file does not reflect that the 
Veteran had a formal or informal claim for lung cancer, brain 
cancer, liver cancer, adrenal cancer or a mood disorder 
pending prior to March 16, 2002.

CONCLUSION OF LAW

The criteria for an effective date earlier than March 16, 
2002 for the grant of service connection for lung cancer, 
brain cancer, liver cancer, adrenal cancer and a mood 
disorder for accrued benefits purposes have not been met.  38 
U.S.C.A. §§ 5110, 5121 (West 2002); 38 C.F.R. §§ 3.400, 
3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an effective date earlier than the 
currently assigned March 16, 2002 for the grant of accrued 
benefits.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

Stegall consideration

The Board remanded this case in June 2008.  The Board 
instructed the Agency of Original Jurisdiction (AOJ) to 
obtain any available VA outpatient treatment records 
pertaining to the Veteran from the Miami VAMC dated prior to 
March 2002.  
The AMC subsequently requested these records and received a 
negative response, as will be detailed below.  Thereafter, 
the issue was readjudicated via the October 2008 SSOC.

Accordingly, the Board's remand instructions were complied 
with, to the extent practicable.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].



The Veterans Claims Assistance Act of 2000 (the VCAA)  

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

No VCAA notice is necessary in this case because, as is more 
thoroughly explained below, the outcome of this earlier 
effective date claim depends on documents which are already 
contained in the Veteran's VA claims folder.  The Court has 
held that an appellant claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him or 
her with VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).    

The appellant has demonstrated that she is amply aware of the 
requirements of law, as evidenced by her numerous submissions 
to VA as well as her November 2005 and January 2008 hearing 
testimony.  As is discussed at several points in this 
decision, the only potentially relevant evidence she 
identified, VA medical records from 2001, could not be 
located and evidently never existed.  

No additional development could alter the evidentiary or 
procedural posture of this case.  In the absence of potential 
additional evidence, no notice is necessary.  See DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the claimant].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The appellant asserts that the Veteran was treated at the 
VAMC in Miami in the year prior to his death in March 2002, 
specifically sometime in December 2001.  See the January 2008 
hearing transcript, page 11.  As noted above, the Board 
remanded the claim in June 2008 in an attempt to obtain 
records from this facility dated prior to March 2002.  The 
Miami VAMC responded in September 2008 with copies of records 
dated in March 2002, just prior to the Veteran's death, which 
are duplicative of records already in the claims folder.  The 
VAMC specifically noted: "We are only able to locate the 
enclosed medical records."  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994).  So it is 
in this case.

The Board will further address the matter of VA medical 
reports prior to March 16, 2002 below.  In short, even if 
such records existed, they would not be determinative of the 
outcome of this appeal.  
  
In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2008).  The appellant has been accorded ample 
opportunity to present evidence and argument on this matter.  
As noted in the Introduction, she testified at a personal 
hearing before the undersigned in Washington, D.C. in January 
2008.

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Pertinent law and regulations

Accrued benefits

The law and regulation governing claims for accrued benefits 
state that, upon the death of a Veteran, his or her lawful 
surviving spouse may be paid periodic monetary benefits to 
which the Veteran was entitled at the time of his or her 
death, and which were due and unpaid for a period not to 
exceed two years, based on existing rating decisions or other 
evidence that was on file when the Veteran died.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2008); see also Jones 
v. Brown, 8 Vet. App. 558, 560 (1996).

Although the appellant's claim for accrued benefits that is 
at issue in this appeal is separate from the claim of the 
Veteran filed prior to his death, the accrued benefits claim 
is "derivative of" the claim of the Veteran and, by 
statute, the appellant takes the Veteran's claim as it stood 
on the date of his death.  See Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996).

Entitlement to accrued benefits must be determined based on 
evidence that was physically present or constructively 
present (such as VA treatment records) in the Veteran's 
claims folder when he died.  See 38 U.S.C.A. § 5121(a); 
Ralston v. West, 13 Vet. App. 108, 113 (1999).

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2008).

The effective date for an award of service connection for a 
disability shall be the day following separation from active 
service or date entitlement arose if the claim was received 
within one year after separation from service; otherwise, the 
effective date shall be date of receipt of claim or date 
entitlement arose, whichever is later. 
38 C.F.R. § 3.400(b)(2)(i).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2008).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2008).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a Veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the Veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008).

Analysis

The RO assigned an effective date of March 16, 2002 for the 
grant of service connection for lung cancer, brain cancer, 
liver cancer, adrenal cancer and a mood disorder on the basis 
that a claim for service connection for that disability was 
received on that day.  The assignment of that date was based, 
at least in part, on the Board's finding, in its January 11, 
2006 decision, that the Veteran filed a claim for service 
connection on March 16, 2002.  Id., page 6.  The outcome of 
the current  appeal hinges on whether a claim for service 
connection for lung cancer, brain cancer, liver cancer, 
adrenal cancer and/or a mood disorder was pending prior to 
March 16, 2002.

The applicable statutory and regulatory provisions require 
that VA look to all communications from the Veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
C.F.R. §§ 3.1(p), 3.155(a) (2008); see also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  

The Board has carefully reviewed the record and can identify 
no communication from the Veteran which may be considered to 
be a claim of entitlement to service connection for lung 
cancer, brain cancer, liver cancer, adrenal cancer and/or a 
mood disorder prior to the claim received on March 16, 2002.  

The appellant and her representative do not contend that the 
Veteran filed a formal claim for service connection filed 
prior to the date of the March 16, 2002 claim for VA 
benefits. Instead, the appellant argues that she and her 
husband presented to the triage area of the Miami VAMC 
sometime around December 2001 and that this constitutes an 
informal claim for service connection pursuant to 38 C.F.R. 
§ 3.157(b)(1).  See the January 2008 hearing transcript, 
pages 5, 18.  

However, the only outpatient records from the Miami VAMC in 
the record are dated just prior to the Veteran's death in 
March 2002, and after the current effective date of March 16, 
2002.  The Board has already detailed in the duty to assist 
section above that efforts to obtain VAMC records dated prior 
to the time have been made, to no avail.  

The Board recognizes the appellant's contention that VA 
records supportive of her claim have been lost or misplaced.  
See the appellant's October 24, 2008 statement.  However, 
there is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  See United States v. Chemical 
Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In 
Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992), the 
Court found that the presumption of regularity applied to VA.  
The Court found that the presumption of regularity supports 
the official acts of public officers and, in the absence of 
clear evidence to the contrary, courts presume that they have 
properly discharged their official duties.  See also 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

Accordingly, there are no VA outpatient records prior to 
March 16, 2002 which can be construed as an informal claim 
for lung cancer, brain cancer, liver cancer, adrenal cancer 
and/or a mood disorder pursuant to 38 C.F.R. § 3.157(b)(1).  

The Board additionally observes that there is in fact no 
indication in the March 2002 VAMC records that the Veteran 
had previously been seen at that facility.  
The VAMC discharge summary after the Veteran expired 
indicated that prior to being admitted to the VAMC in March 
2002, the Veteran had been discharged from Jackson Memorial 
Hospital.  Medical reports from Jackson Memorial Hospital do 
not indicate that the Veteran had been seen at a VA facility 
previously.  Rather, those reports indicate that the Veteran 
was attempting throughout his hospitalization at Jackson 
Memorial Hospital to be transferred to the VAMC, evidently 
for the first time, since he had some difficulty doing so. 

Moreover, even if the Veteran had previously been treated at 
a VA facility, in and of itself this does not amount to a 
claim for VA disability benefits.  An informal claim must 
identify the benefit sought; the mere reference in medical 
treatment records to that disability is not a claim.  See 
Dunson v. Brown, 4 Vet. App. 327, 330 (1993); see also 
Ellington v. Nicholson, 22 Vet. App. 141 (2007) [in the 
absence of a sufficient manifestation of an intent to apply 
for benefits for a particular disease or injury, a document 
providing medical information in and of itself is not an 
informal claim for VA benefits].

In summary, based upon a complete review of the evidence on 
file, and for reasons and bases expressed above, the Board 
finds that March 16, 2002 is the earliest effective date 
assignable for the award of accrued benefits as a matter of 
law. 
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008); 
see also Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an effective date prior to March 16, 2002 for 
the award of accrued benefits is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


